COURT OF APPEALS OF VIRGINIA


Present:    Judges Annunziata, Agee and Senior Judge Coleman


DONNA RENEE MUHAMMAD
                                             MEMORANDUM OPINION*
v.   Record No. 0061-01-4                         PER CURIAM
                                                 MAY 15, 2001
VSI GROUP AND
 CIGNA INDEMNITY INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Metin A. Cay; Swiger & Cay, on brief), for
             appellant.

             (Douglas A. Seymour; Siciliano, Ellis, Dyer &
             Boccarosse, on brief), for appellees.


     Donna Renee Muhammad (claimant) contends that the Workers'

Compensation Commission erred in refusing to award her temporary

partial disability benefits based upon its finding that she was

terminated for cause on December 21, 1998.     Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.     Accordingly, we summarily affirm the

commission’s decision.     See Rule 5A:27.

     In Walter Reed Convalescent Center v. Reese, 24 Va. App.
328, 482 S.E.2d 92 (1997), we recognized that when an employee

is discharged from selective employment, "'[i]n order to work a

forfeiture, the "wage loss [must be] properly attributable to


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
[the employee's] wrongful act . . . [for which t]he employee is

responsible."'"     Id. at 336, 482 S.E.2d at 97 (citation

omitted).    In addition, we noted that the employer is not

required to prove that "the employee's wrongful act was

intentional, willful, or deliberate in order to justify a

termination for cause and a forfeiture of compensation

benefits."     Id. at 336-37, 482 S.E.2d at 97 (footnote omitted).

     In ruling that claimant's conduct in this case constituted

the type of wrongful act which, upon termination, justifies a

forfeiture of workers' compensation benefits, the commission

found as follows:

             The claimant was fired because she looked in
             another employee's personnel file and took a
             copy of that person's driver's license.
             Protecting the privacy of employee records
             is a legitimate business interest. Without
             authorization, the claimant removed and
             copied documents from another employee's
             personnel file to use in making
             representations to induce a third party to
             hire the claimant as a caterer. Clearly,
             this was an act "of such a nature . . . as
             to manifest a . . . disregard of [the
             employer's legitimate business] interests
             and the duties and obligations [s]he owes to
             [her] employer" as contemplated in [Richmond
             Cold Storage v.] Burton[, 1 Va. App. 106,
             335 S.E.2d 847 (1985)].

                  The claimant argues that her act was
             not deliberate because she did not know it
             was wrong to take copies of another
             employee's driver's license and social
             security card from her personnel file with
             neither the company's nor the other
             employee's authorization. The act in itself
             was sufficiently egregious to demonstrate
             the requisite disregard of the employer's

                                 - 2 -
          legitimate business interest in protecting
          the privacy rights of its employees such
          that the claimant's termination was
          justified. The claimant's subjective belief
          is not material.

     Credible evidence, including the testimony of claimant and

Vincent Tyler, supports the commission's finding that claimant

was fired for looking inside another employee's personnel file

and for copying that employee's driver's license and social

security card without the other employee's or employer's

permission.

     Based upon this credible evidence, the commission was

entitled to conclude that claimant's conduct was wrongful and in

violation of employer's legitimate business interest in

protecting the privacy of its employees, and resulted in

claimant's wage loss.   Based upon our holding in Reese and in

light of the obvious egregious nature of claimant's conduct, the

commission correctly concluded that her subjective belief that

her conduct was not wrong was not material to its determination

that she was terminated for cause.     Furthermore, there is no

credible evidence in the record to support claimant's argument

that her termination was "wholly pretextual in nature and in

apparent response to an ongoing dispute involving her

supervisor."   In fact, claimant readily admitted that she was

fired because she "looked at someone else's file and I had no

business looking at it."   Claimant did not contend before the



                               - 3 -
commission that she was actually fired due to a dispute with her

supervisor.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                              - 4 -